                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

      Plaintiff,

v.                                                     Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

      Defendants.



                    ORDER DENYING MOTION TO WITHDRAW

      THIS MATTER is before the Court on Plaintiff’s Motion for Leave to Withdraw

Motion for Leave to Amend Second Amended Complaint. Doc. 117. Because the

motion that Plaintiff seeks to withdraw has already been ruled on, as explained below,

the instant Motion to Withdraw is moot.

      Plaintiff filed his Motion for Leave to Amend Second Amended Complaint on

March 1, 2019. Doc. 94. The motion was fully briefed on March 29, 2019 (docs. 100, 101),

and the Magistrate Judge issued his Proposed Findings and Recommended Disposition

(“PFRD”) on April 3, 2019 (doc. 104). Plaintiff filed his Objections to the PFRD on April

17, 2019. Doc. 110. It was not until May 5, 2019, over a month after issuance of the

PFRD, that Plaintiff moved to withdraw his original Motion to Amend, without any

showing of good cause for the delay. See doc. 117.
       Withdrawal of a document by a party “requires consent of all other parties or

approval of the Court.” D.N.M.LR‐Civ. 7.7. Defendants have not consented to

Plaintiff’s Motion to Withdraw. See doc. 117 at 1. Particularly in light of the already‐

filed PFRD, therefore, it was within the Court’s discretion to deny the motion. See Ross

v. Balderas, 2017 WL 3671578, at *1 (“[T]he court declines to approve Defendant[’s]

attempt to withdraw the motions that were the basis of the magistrate judge’s proposed

findings and disposition and Defendant[’s] subsequent objections. Defendant [] has

had his ruling and cannot erase it.”).

       The Court denied Plaintiff’s Motion to Amend (doc. 94) and adopted the

Magistrate Judge’s findings (doc. 104) on May 28, 2019, thereby implicitly denying

Plaintiff’s Motion to Withdraw (doc. 117). See doc. 129. Because the motion that Plaintiff

seeks to withdraw has been decided by the Court, Plaintiff’s Motion to Withdraw (doc.

117) is hereby DENIED AS MOOT.

       IT IS SO ORDERED.




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE




                                             2
